Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5, 7, 27-28, 30-31, 33-35, 37-38, and 40-43 are allowable.
Regarding independent claims 1, 27, and 34, the applicant's arguments filed 02/15/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 27, and 34 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 27, and 34 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 27 and 34), it discloses a method of wireless communications by a user equipment (UE), comprising: transmitting a preamble to a base station on a first uplink (UL) beam, wherein the first UL beam is a UL beam preferred by the UE; receiving, from the base station via a first downlink (DL) beam, a request for an indication of a second DL beam for the UE to communicate with the base station, wherein the request for the indication is received in response to transmitting the preamble to the base station and the first DL beam corresponds to the first UL beam; determining the second DL beam for the UE to communicate with the 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of to be used or performed in such communications are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 27 and 34, hence, these claimed features of claims 27 and 34 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465